     Case 2:20-cv-11298-JFW-E Document 10 Filed 12/17/20 Page 1 of 1 Page ID #:199




                               UNITED STATES DISTRICT COURT                                            JS-6
                              CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES -- GENERAL

Case No.      CV 20-11298-JFW(Ex)                                           Date: December 17, 2020

Title:        State Bar of Arizona -v- Michael T. Taraska

PRESENT:
             HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

              Shannon Reilly                                  None Present
              Courtroom Deputy                                Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                     ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                  None

PROCEEDINGS (IN CHAMBERS):                ORDER REMANDING ACTION TO THE SUPERIOR
                                          COURT OF ARIZONA FOR MARICOPA COUNTY

       On June 23, 2020, Plaintiff State Bar of Arizona filed a Complaint against Defendant
Michael T. Taraska (“Defendant”) in the Superior Court of Arizona for Maricopa County. On
December 14, 2020, Defendant filed a Notice of Removal, removing the action to this Court. The
Court REMANDS this action to the Superior Court of Arizona for Maricopa County because
Defendant failed to remove the action “to the district court of the United States for the district and
division embracing the place where such action is pending.” 28 U.S.C. § 1441(a).




         IT IS SO ORDERED.




                                             Page 1 of 1                          Initials of Deputy Clerk sr
